Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the base and the upper end of the enamel” is indefinite. The limitations lack antecedent basis in the claims. For examination purposes they are construed as “a base and an upper end of the enamel”.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (US 2016/0058527), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2016/0058527).
Regarding claims 1, 4 and 6, Schumacher discloses a three dimensional orthodontic retainer in FIGS. 1-6 comprising: at least one elongated wire (1) adjusted to the exact shape of the adjacent teeth (as shown in FIG. 2 to shape match the adjacent teeth), made of a material ([0013], “metal”) and the elongated wire is fixed at different heights between the base and the upper end of the enamel (as shown in FIG. 2); 
 (claim 4) wherein the retainer is provided with one fastening elements (16) for each tooth along the elongated wire, which serve for firmly anchoring the elongated wire to the teeth (as shown in FIGS. 5-6) the fastening elements being regions of the elongated wire which have a larger contact surface with the adjacent tooth (shown in FIG. 5-6); 
(claim 6) wherein the retainer is colored (the metal material of [0013] would have a color as part of its material properties).
Schumacher discloses each and every structural element of the three-dimensional orthodontic retainer as set forth above.
Schumacher teaches that the retainer is made of a material and a method of production, obtaining a model of teeth, using CAD to cut the retainer from a metal sheet and does not require bending of the wire ([0046-47]; [0054]), but is silent as to the material properties during the method of production.  The claimed phrase “produced from a raw material, wherein the physical properties of the raw material are unchanged in the retainer” is being treated as a product by process limitation; that is, 
Therefore in the alternative, even though Schumacher is silent as to the process used to manufacture the retainer, it appears that the product in Schumacher would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a raw material ([0013] of Schumacher mentions sheet metal) and would therefore be obvious to one of ordinary skill in the art at the time of filing for the purpose of providing a suitable material to withstand orthodontic forces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2016/0058527) in view of Eichenberg (US 2012/0107760).
Regarding claim 3, Schumacher discloses the claimed invention substantially as claimed as set forth above.
Schumacher further discloses wherein the archwire has a flat side of the profile that faces the teeth (in FIG. 6 the side of 1 which faces the tooth is shown to be flat).
Schumacher fail(s) to teach wherein the elongated wire essentially has a semicircular or tapered profile.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schumacher, by requiring wherein the elongated wire essentially has a tapered profile for the purpose of providing strength to the wire via the taper to resist the forces of movement of the mouth.
Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
On page 2 of applicants arguments, applicant argues “that Schumacher does not disclose a three dimensional retainer”. However, the wire is a three dimensional shape as shown in FIGS. 5-6.
Furthermore, applicant argues with regarding to claim 3 that Schumacher fails to teach having an essentially semicircular or tapered profile is addressed above based on applicant’s amendment to remove the flattened shape.
On pages 2-3, applicant argues “Schumacher has a constant thickness and thus a constant contact surface with the adjacent teeth”. However, varying thickness is not consistent with claim terminology. The flat profile of the wire of Schumacher would have better surface contact with the tooth in the middle of the tooth vs near the interproximal spaces and thus meets the limitation as claimed as set forth above.
For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DREW S FOLGMANN/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772